         Case 1:19-cv-00554-PAE Document 120 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROC NATION LLC, a Delaware Limited Liability
 Company,
                                                                       19 Civ. 554 (PAE)
                                       Plaintiff,
                        -v-                                                 ORDER

 HCC INTERNATIONAL INSURANCE COMPANY,
 PLC, a United Kingdom-Domiciled Insurance Company,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On May 29, 2020, HCC filed a motion requesting the issuance of letters

rogatory. Dkt. 119. Roc Nation’s responseWRWKLVUHTXHVWLIDQ\ is due June 3, 2020.

       SO ORDERED.



                                                        
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: June 1, 2020
       New York, New York
